DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-10, 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Winebrenner US 2013/0294852 is the closest art of record.
In regards to claim 8, Winebrenner discloses a rotating tool (21), comprising: a body (23) having a columnar shape, extending along a rotational axis (A) from a first end (machining end 25) to a second end (shank end 27), and comprising: a cutting section (L2) having the first end (25), and a shank section having the second end (27), wherein the cutting section comprises: a first helical flute (one of 29, note that there is a plurality of helical flutes, all labeled 29) extending from a side of the first end (25) to a side (L3) of the second end (27) and being helical rearward in a rotational direction of the rotational axis (A) as approaching the side of the second end (27), a first helical cutting edge (one of 31, note that there is a plurality of helical cutting edges, all labeled 31) located along the first helical flute (one of 29) on a back side in the rotational direction, a second helical flute (another one of 29) located rearward in the rotational direction from the first helical cutting edge (one of 31) and being helical rearward in the rotational direction as approaching the side of the second end (27), a second helical cutting edge (another one of 31) located along the second helical flute on the back side in the rotational direction, a reversely-helical flute (one of 33, note that there is a plurality of reversely-helical flute, all labeled 33) extending from the second flute (another one of 29) to the side of the second end (27) and being helical forward in the rotational direction as approaching the side of the second end (27), and a first reversely-helical cutting edge (one of 35, note that there is a plurality of reversely-helical cutting edges, all labeled 35) located along the reversely-helical flute on the back side in the rotational direction, forward of the second helical cutting edge in the rotational direction and adjacent to the second helical cutting edge, and a second reversely-helical cutting edge located behind the second helical cutting edge in a rotational direction and adjacent to a third helical cutting edge, wherein the reversely-helical cutting edge (one of 35) intersects to an extended line of the first helical cutting edge (one of 31), and does not intersect to an extended line of the second helical cutting edge (note that the second helical cutting edge as in annotated Figure, does not intersect with the reverse-helical cutting edge), and the first reversely-helical flute includes a portion located closer to the second end than to an end portion of the first helical flute on the side of the second end, wherein the reversely-helical cutting edge intersects to an orthogonal line with the rotational axis at an end portion of the first helical cutting edge on the side of the second end in a side view.
However, Winebrenner fails to disclose that neither the first reversely-helical cutting edge nor the second reversely-helical cutting edge intersects an extended line of the second helical cutting edge.  A modification of the device of Winebrenner to have the missing limitations above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722